Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Reasons for Allowance
Claims 4 and 9-21 are allowed. 
Independent claim 4 is allowed because the prior art does not teach or suggest a fiber optic circuit comprising: an optical circuit including a flexible substrate and a plurality of optical fibers; wherein the plurality of optical fibers include a first plurality that connect between a plurality of multi-fiber connectors at one portion of the optical circuit and a lesser number of multi-fiber connectors at another portion of the optical circuit, and a second plurality that only connect to at least one of the multi-fiber connectors at the one portion of the optical circuit and are dark fibers; wherein the fiber optic circuit is a passive circuit such that an uninterrupted fiber pathway is provided between the multi-fiber connectors at the one portion of the optical circuit and the lesser number of multi-fiber connectors at the another portion of the optical circuit for all of the first plurality of optical fibers without any power or wavelength splitting or switching for the fiber signal paths, and wherein the first and second plurality of optical fibers connected to the at least one of the multi-fiber connectors at the one portion of the optical circuit are provided in a common pattern of signal-transmitting fibers, dark fibers, and signal-transmitting fibers, wherein the multi-fiber connectors provided at the one portion of the optical circuit each include at least one row of twelve fibers, and the lesser number of the multi-fiber connectors provided at the another portion of the optical circuit each include at least one row of twelve fibers; in combination with the other recited limitations in the claim. 
Claims 9-21 are allowable as dependent upon claim 4.
Prior art reference Burack et al. (5,259,051; “Burack”) is the closest prior art of record in this application. However, Koh fails to disclose the flexible circuit limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883